DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3-5,8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 3 recites the limitation "the mobile receiving stations" in line 3,6,7.  There is insufficient antecedent basis for this limitation in the claim. Same rejection is applied to claims 4, 5, 8-13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-9,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candido et al (U.S.Pub. # 2021/0200204) in view of Fischer (U.S.Pub. # 2020/0307830).
               Regarding claims 1,3, 8,11,  Candido et al disclose a method of providing a cellular communication network (see LTE, fixed wireless broadband via 5G, internet of IoT network etc. in para. 0031, see fig.2)  over an area comprising: launching a primary mobile receiving vehicle (any one of 201a, 201b,216a, 216b, 211a,211b of fig. 2 considered as primary mobile receiving vehicle, see para. 0052 discloses that the balloons can be aerial vehicles, drones or aircraft etc.) and  in high speed communication (see the arrow between 114 and 112a in fig. 1A for communication link, see para. 0031) with a communication agent (114 of fig. 1A), the primary mobile receiving vehicle comprising: a primary mobility enablement device (para. 0030 for propulsion unit 107 in fig. 1A); 18a secure primary mobile communication device (see 112a of fig. 1A); a high speed communication link to the communication agent (see para. 0031 for very high bandwidth capability, higher frequency radio signals, millimeter wave spectrum etc.); and launching a plurality of mobile receiving vehicles in communication with the primary mobile receiving vehicle ( 201a, 201b,216a, 216b, 211a,211b of fig. 2 considered as plurality mobile receiving vehicle; para. 0052) wherein 
          Regarding claims 2,9,12, Candido et al disclose wherein the communication agent comprises (300 of fig.3, para. 0033): a processor (304 of fig. 3) physically configured according to computer executable instructions; a memory (302 of fig. 3) physically configured to store computer executable instructions; and an input output circuit in communication with a high speed data link (308 of fig. 3; para. 0040).  
         Regarding clam 4, Candido et al disclose wherein the processor is physically configured by computer executable instructions to: determine whether more or less mobile receiving stations are needed; create the improved coverage design including more or less mobile receiving stations; and instruct the mobile receiving stations to move according to the improved coverage design (para. 0051, 0054).  
          Regarding claim 6, Fischer discloses wherein a high speed communication link to the communication agent comprises a fiber link (para. 0038).  
          Regarding claim 7, Fischer discloses wherein the communication link further comprises a power link to a power supply (para. 0037).  
Allowable Subject Matter
Claims 5,10,13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





            /AJIT PATEL/Primary Examiner, Art Unit 2416